Citation Nr: 1743753	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO. 06-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the bilateral knees.

2. Entitlement to service connection for osteoarthritis of the low back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2011, the Board remanded the issues for further evidentiary development and adjudication. As discussed below, the Board finds that the RO substantially complied with the June 2011 remand directives. 

In March 2010 and February 2011, the Veteran testified at a Travel Board hearing. The transcripts of the hearings are of record. However, the Veterans Law Judge (VLJ) who conducted those hearings and signed the previous Board remand is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claims. However, the Veteran did not invoke his right to appear at an additional hearing, and as such, the Board will proceed with adjudication.


FINDINGS OF FACT

1. Osteoarthritis of the bilateral knees did not manifest during service, or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease; osteoarthritis of the knees has not been caused or aggravated by service-connected disability.

2. Osteoarthritis of the lower back did not manifest during service, or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.



CONCLUSIONS OF LAW

1. The criteria for service connection for osteoarthritis of the bilateral knees have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 

2. The criteria for service connection for osteoarthritis of the lower back have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a March 2005 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from Social Security Administration (SSA). The Board notes that despite the RO's multiple requests to obtain a transcript of the February 2007 SSA hearing, the SSA only supplied a written record of the hearing. The Board finds that this written record of the hearing is equivalent to a transcript. See Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, development of the case has been accomplished, and the claim has now been returned to the Board for further action. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in May 2010, September 2012, and November 2015. Based on the examinations and the records, VA medical examiners were able to provide opinions as to the etiology of the Veteran's osteoarthritis of the bilateral knees and the lower back. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: (1) an existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, that manifested to a compensable degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Id. See also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Service Connection for Osteoarthritis of the Bilateral Knees

At the March 2010 and February 2011 hearings, the Veteran stated that he injured his left ankle during training when he parachuted from an airplane with a hefty equipment bag. The Veteran alleged that this ankle injury or the parachuting exercise itself caused his bilateral knee pain. However, the Veteran admitted that he did not receive immediate medical care after his ankle injury. In fact, the Veteran stated that he received his first treatment for bilateral knee pain in 2003.

After a review of the records, the Board finds that although the Veteran has a current diagnosis of osteoarthritis of the bilateral knees, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a generalized diagnosis of osteoarthritis of the bilateral knees, and as such the Board finds that the first element has been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. The service treatment records are silent for any complaints, symptoms, or diagnoses of bilateral knee pain during his service. Specifically, the service treatment records show the Veteran had normal lower extremities at his May 1972 service separation medical examination. In fact, the Veteran himself wrote that he was in good health at discharge. The earliest record on file of the Veteran's diagnosis of osteoarthritis of the bilateral knees is in January 2005, more than thirty years after his separation from service. Accordingly, the Veteran's osteoarthritis of the bilateral knees is not directly connected to his active service as he is unable to establish the second element of in-service incurrence or aggravation of a disease. 

Based on the evidence and opinions of record, the Board finds that the Veteran's lay statements indicating that he had an in-service event that caused osteoarthritis of his bilateral knees are outweighed by the medical evidence of record, none of which reflects a complaint, note, or diagnosis of osteoarthritis of the bilateral knees or knee pain in service. Indeed, review of the record indicates that no evidence of such impairment or injury was found. Thus, the preponderance of the evidence is against a finding of an in-service event, injury or disease, and therefore the second element of direct service connection has not been met. 

Moreover, the preponderance of the evidence is against a finding of a nexus between the Veteran's osteoarthritis of the bilateral knees and his active duty service. In a May 2010 medical opinion, a VA examiner opined that the Veteran's degeneration of the bilateral knees was not caused by or the result of parachute jumping. Further, the VA examiner referenced extensive medical studies that have shown that military parachute jumping and military parachutists do not have premature degeneration of any joint unless those joints have specific injuries. Specifically, the VA examiner stated that in order to have premature degeneration of joints caused by parachute jumping, the Veteran "would have had to have done a parachute landing fall where he would have twisted the knee and had an effusion in the knee which [led] to internal disruption." However, as the examiner noted, the record is silent as to any such incident and only notes normal lower extremities at service separation. This opinion is echoed by the September 2012 VA examiner.

The Board acknowledges the Veteran's lay statement that his osteoarthritis of the bilateral knees was caused by in-service parachute jumping. While the Veteran is competent to testify as to the facts and circumstances of his active duty service, he is not competent to opine as to the presence of a causal connection between the osteoarthritis in the bilateral knees and his active duty service, as to do so requires medical and technical knowledge which are beyond the Veteran's expertise. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). As stated above, the Veteran's service treatment records show normal lower extremities with no references to any signs, symptoms or diagnosis of osteoarthritis of the bilateral knees or knee pain until significant years after service. This weighs against a finding of a link between the current disability and the in-service occurrence or event. 
 
As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's osteoarthritis of the bilateral knees was manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran was first diagnosed with osteoarthritis of the bilateral knees in 2005, more than thirty years after his service. The service and outpatient records are silent for treatment for or diagnosis of osteoarthritis of his bilateral knees within one year of separation. As there is no evidence of manifestation within the first post-service year, service connection for osteoarthritis of the bilateral knees based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board finds the preponderance of the evidence does not show that the Veteran has experienced signs and symptoms of osteoarthritis of the bilateral knees on a continuous basis since service. For instance, the records show that the Veteran did not have complaints of any arthritic related pain until 2003, thirty years after service. Prior to this 2003 record, there is no evidence of any treatment for or diagnosis of arthritis or other problems with the knees. While such gaps in time are not dispositive of the issue of nexus, the lengthy span of time without complaint of or treatment for pain in any of the joints weighs heavily against any lay statements indicating the presence of persistent pain since service. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Further, the VA examiners specifically considered the Veteran's statements but nevertheless found it less likely than not that the Veteran's osteoarthritis of the bilateral knees is linked to his service. As the records do not show a continuity of symptomatology, the Veteran's osteoarthritis of the bilateral knees cannot be presumptively service connected. 

In conclusion, although the Veteran has established a current disability of osteoarthritis of the bilateral knees, the preponderance of the evidence establishes that there was no in-service incurrence and that such disability did not manifest during service or for many years thereafter and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for osteoarthritis of the bilateral knees on a direct basis is denied.

Finally, as for service connection based on secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury, the Board notes that the Veteran was denied service connection for his ankle disability and did not appeal this decision. Thus, the Veteran's osteoarthritis of the bilateral knees cannot be service connected on a secondary basis to a non-service-connected disability. As such, service connection on a secondary basis is not warranted.

B. Service Connection for Osteoarthritis of the Low Back

At the March 2010 and February 2011 hearings, the Veteran admitted that he was unsure how he injured his back in service. The Veteran contends it was either from parachute jumping or from a one-time incident when he strained his back.

After a review of the record, the Board finds that although the Veteran has a current diagnosis of osteoarthritis in his lower back, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service and the current disability has been established. 

At the outset, the Board notes that the Veteran has a current diagnosis of osteoarthritis of the lower back. As such, the first element of direct service connection is met. The Board also concedes that the Veteran had a back strain during service. The service treatment records show that the Veteran had a back strain and was advised not to run, jump, crawl, stoop, or lift anything that was over ten pounds. However, on a separation examination, it was noted that the Veteran had normal spine with no significant abnormalities except for mild muscle strain of the back that was resolving. The records do not indicate that the Veteran received further treatment or care for the back strain. As it is unclear whether the Veteran's back sprain was fully resolved, the Board finds the second element of direct service connection has been met for osteoarthritis of the lower back.   

Despite satisfying the first two elements of direct service connection, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's osteoarthritis of the lower back and his active duty service. As noted above, while the Veteran is competent to testify to the presence of persistent lay-observable symptoms, such as pain, he is not competent to opine as to the presence of a causal connection between the osteoarthritis and his active duty service, as to do so requires technical and medical expertise. Jandreau, 492 F.3d at 1377. 

Turning to the medical evidence, the records show that the Veteran did not seek treatment for his back pain until 1986, over ten years after service. Prior to this 1986 record there is no evidence of any treatment for or diagnosis of back pain While such gaps in time are not dispositive of the issue of nexus, the lengthy span of time without complaint of or treatment for pain in any of the joints weighs heavily against any lay statements indicating the presence of persistent pain since service. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Further, the VA examiners specifically considered the Veteran's in-service back strain but nevertheless found it less likely than not that the Veteran's osteoarthritis of the back is linked to his service. Accordingly, the Board finds that the Veteran's osteoarthritis is not directly connected to his active service as there is no medical nexus between active service and the current disability.

In support of this finding, the Board gives great probative value to the May 2010 and November 2015 medical opinions of VA examiners, as the examiners considered the medical records and the Veteran's lay statements, and rendered opinions that are consistent with, and supported by, the treatment records and medical literature. Specifically, the VA examiners opined that the Veteran's low back condition is not caused by or related to the in-service back strain or parachute jumping. The VA examiners cite to medical literature that states that there is no link between back strain and development of degenerative joint disease. In fact, the examiners explained that the Veteran's low back condition is more likely due to aging, genetic predisposition, and obesity. As for the parachute jumping, the examiners stated that there are many extensive medical studies that show no correlation between military parachute jumping and premature degeneration of any joint, unless those joints have specific injuries. For the reasons stated above, the Board finds that the Veteran's osteoarthritis is not directly service connected to his active duty as there is no medical nexus between active service and the current disability. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's osteoarthritis of the low back was manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran was diagnosed with osteoarthritis of the back in 1986, more than ten years after his service. The service and outpatient records are silent for treatment for or diagnosis of osteoarthritis of the low back within one year of separation. As there is no evidence of manifestation within the first post-service year, service connection for osteoarthritis of the low back based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board finds the preponderance of the evidence does not show that the Veteran experienced signs and symptoms of osteoarthritis of the low back on a continuous basis. For instance, although the service treatment records noted a back strain, the Veteran did not seek post-service treatment for joint pain until 1986, over ten years after service. As the records do not show a continuity of symptomatology, the Veteran's osteoarthritis of the low back cannot be presumptively service connected. 

The Board acknowledges the Veteran's lay statement that his osteoarthritis of the low back was caused by in-service occurrence. However, the Board assigns no weight to this opinion, as an opinion of nexus requires technical and medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). As stated above, the Veteran's service treatment records show normal lumbar spine with no significant abnormalities except for a one-time acute incident of back sprain.  The outpatient treatment records show no references to any signs, symptoms or diagnosis of back pain until significant years after service. This weighs against a finding of a link between the current disability and the in-service occurrence event. 

In conclusion, although the Veteran has established a current disability of osteoarthritis of the low back and an in-service incurrence of back sprain, the preponderance of the evidence establishes that the Veteran's osteoarthritis of the low back did not manifest during service or for many years thereafter; and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for osteoarthritis of the low back is denied.


ORDER

Entitlement to service connection for osteoarthritis of the bilateral knees is denied.

Entitlement to service connection for osteoarthritis of the low back is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


